Robert Bennison, Esq. Village Attorney, Frankfort
You request our opinion whether the superintendent of your municipal electric utility service may run for the position of fire chief of your village volunteer fire department and, if selected, whether he may hold both positions simultaneously.
We cannot visualize any occasion upon which an individual's duties as superintendent of the municipal electric utility service would conflict with his duties as chief of the village fire department. The functions of the two are so dissimilar in nature that no need to balance interests would arise. Village Law § 10-1012 provides for nomination and appointment of the fire chief of a village volunteer fire department and states that no person may hold at the same time the office of village mayor or village trustee and the position of chief or assistant chief of a village fire department. A reasonable conclusion from examining the statute is that if the Legislature, in examining into the matter, had concluded that other village offices or employments had inherent conflicts in their relation to the command function of the chief of the village fire department, those other offices or employments would also have been enumerated in the statute.
In our opinion, there is no incompatibility or conflict of interest which would prevent the superintendent of your village electric utility service from simultaneously holding the position of chief of your village fire department.